DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Stevenson (U.S. 2016/0278463 A1) [463].
Regarding Claim 9, Reference [463] discloses a bendable core (16), wherein the bendable core: is bendable by hand from a first shape to a second shape; and approximately retains the second shape when released; a textile cover (40, 44) surrounding the bendable core, the textile cover comprising: a cavity that extends along a length of the textile cover from a first end of the textile cover to a second end of the cover, wherein: the bendable core is within the cavity; the bendable core is unrestrained within the cavity such that the bendable core is moveable within the cavity along two degrees of freedom, the two degrees of freedom perpendicular to the length of the textile cover; and the bendable core is adjacent to an interior surface of the textile cover that defines the cavity; a stitch (44a) that extends along the length of the textile cover from the first end of the textile cover to the second end of the textile cover; and a flap (opposite side space) opposite the stitch from the cavity, wherein the flap extends along the length of the textile cover from the first end of the textile cover to the second end of the textile cover; and a cap (14) clamped onto the bendable core and the textile cover at the first end of the textile cover or the second end of the textile cover, wherein the cap prevents length-wise movement of the bendable core relative to the textile cover.
Regarding Claim 11, Reference [463] discloses the set of bendable metal strands are individually sheathed with a polymer sheath (polymer); or the set of bendable metal strands are sheathed together with the polymer sheath.
Regarding Claim 12, Reference [463] discloses the textile cover further comprising: a single textile sheet folded in half length-wise to form the cavity and the flap; or two separate textile sheets stitched together (two strips of fabric stitched) to form the cavity and the flap.
Regarding Claim 14, Reference [463] discloses the cap comprises a plastic polymer (glazes of finishing coatings); and the cap secures the bendable core and the textile cover by frictional engagement with the textile cover or the bendable core.
Regarding Claim 16, Reference [463] discloses a bendable core that retains a shape when bent into the shape, wherein the bendable core is bendable by hand; a flexible cover surrounding the bendable core, the flexible cover comprising: a cavity that surrounds the bendable core, wherein: the bendable core is unrestrained within the cavity such that the bendable core is moveable within the cavity along two degrees of freedom, the two degrees of freedom perpendicular to a length of the flexible cover; and the bendable core is adjacent to an interior surface of the flexible cover that defines the cavity; and a flap that extends from the cavity along the length of the flexible cover; and a cap clamped onto the bendable core and the cover, wherein the cap prevents length-wise movement of the bendable core relative to the flexible cover.
Regarding Claim 17, Reference [463] discloses wherein: a first side of the flexible cover comprises the cavity; and a second side of the flexible cover opposite the first side of the flexible cover comprises the flap.
Regarding Claim 18, Reference [463] discloses wherein: the bendable core comprises a strand of bendable material; the flexible cover comprises a strip of flexible material; and the strip of flexible material is flexible such that the flexible material sags under its own weight when it is unsupported.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (U.S. 2016/0278463 A1) [463] in view of Clark (U.S. 9,999,915 B2) [915].
Regarding Claim 10, Reference [463] discloses the claimed invention, but does not explicitly disclose the bendable core comprising a set of bendable metal strands, wherein the set of bendable metal strands are intertwined together.
Nevertheless, Reference [915] teaches metal wires that intertwine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the wires of the fastening device assembly of Reference [463] with the intertwined metal wires as taught by Reference [915] in order to have a durable strong wire connection for a fastening device.
Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (U.S. 2016/0278463 A1) [463].
Regarding Claims 13 and 20, Reference [463] discloses the claimed invention, but does not explicitly disclose a rubberized coating disposed on an external surface of the textile cover, wherein the rubberized coating increases a coefficient of friction of the external surface of the textile cover.
The Examiner takes Official Notice that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a rubberized coating on the outside of a textile cover.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cover and sheath assembly of Reference [463] with a rubberized coating in order to have protect the wire in the fastening device.
Regarding Claim 19, Reference [463] discloses the claimed invention, but does not explicitly disclose wherein the cavity comprises a first volume that is greater than a second volume of the bendable core by an amount in a range from twenty percent greater to three hundred percent greater.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have a cavity comprise a first volume that is greater than a second volume of a range from twenty percent greater to three hundred percent greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph [0033], applicant has not disclosed any criticality for the claimed limitations.
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson (U.S. 2016/0278463 A1) [463] in view of Martinson (U.S. 2016/0009470) [470].
Regarding Claim 15, Reference [463] discloses the claimed invention, but does not explicitly disclose the cap further comprising a set of inward-facing teeth, wherein the inward-facing teeth bite into the textile cover or the bendable core as the cap is clamped on to the bendable core and the textile cover.
Nevertheless, Reference [470] teaches teeth on a component to grip the tie.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the caps of the fastening device assembly of Reference [463] with the teeth to grip the tie as taught by Reference [470] in order to have a cap that tightly grips the wire.
Allowable Subject Matter
Claims 1-8 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677